Wells, J.
Every grant of the power to impose municipal taxes or assessments involves a determination by the legislative power that benefits proportionate to the burden will in some way be conferred.
If a power exists in the courts to review the determination, which has of late been doubted (Cooley on Tax. 120), it is a power to be exercised with a cautious hand. Every presumption supports the legislative action, and whoever assails it, assumes the burden of proof. Unless a clear violation of the principle which exempts private property from condemnation to public uses, without compensation, be exhibited, the wrong, if any, is beyond judicial interference.
It is not essential to the validity of such a grant of power that the premises affected should be occupied for residence or trade, or immediately necessary for such occupation, nor* that they should be subdivided or offered for sale in parcels suitable for such purposes, nor that they should be benefited or enhanced in value in equal ratio with all other *172lands to which the power of taxation is extended. The courts will not nicely balance the benefit against the burden, nor limit the liability to the exact measure of the advantage. If, in respect to the particular estate, the proprietor derives a substantial benefit from the maintenance of municipal government, he must contribute to its support. Durant v. Kaufman, 34 Iowa, 194; 2 Dillon on Mun. Corp., § 634.
Testing the plaintiff’s case by these principles, he has not established his title to the immunity which he asserts. For any thing shown, these premises may, before the imposition of the tax in question, and before the grant of the power to tax, have been directly connected with the center of business and population of the city, by streets and avenues, opened, graded, paved, lighted, and which are now, and must in the future be maintained at the public expense. These and the erection of public buildings in the vicinity, the construction of irrigating ditches and other public improvements, the suppression of nuisances and the exercise of the municipal authority in other respects may, consistently with all that is shown, confer upon these premises the greater part of their present value, and by the same causes continually operating, that value may be maintained or enhanced in the future.
We cannot assume that these things are so ; neither can we take judicial notice that they are not. The legislature have found that the proprietor will be compensated for the burden imposed; it rests upon him, as before said, to negative this conclusion. The facts shown to us do not maintain the issue which he has made.
The judgment must be affirmed with costs.

Affirmed.